     Case 2:17-cv-01652-MWF-JC Document 74 Filed 08/10/20 Page 1 of 5 Page ID #:2322




 1    NICOLA T. HANNA
      United States Attorney
 2    THOMAS D. COKER
      Assistant United States Attorney
 3    Chief, Tax Division
      ROBERT F. CONTE (Cal. Bar No. 157582)
 4    Assistant United States Attorney
      GAVIN L. GREENE (Cal. Bar No. 230807)
 5    Assistant United States Attorney
           Federal Building, Suite 7211
 6         300 North Los Angeles Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-4600
           Facsimile: (213) 894-0115
 8         E-mail: Gavin.Greene@usdoj.gov
 9    Attorneys for the United States of America
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
                                   WESTERN DIVISION
13
14    United States of America,                   Case No. CV 17-1652 MWF (JCx)
15          Plaintiff,                            Government’s Notice of Motion and
                                                  Motion In Limine to: (1) Exclude the
16                v.                              Testimony of Dr. Cheryl Arutt; and (2)
                                                  Exclude Evidence of the Amount of
17    Fariba Ely Cohen,                           the Penalty Assessed Against
                                                  Defendant
18          Defendant.
                                                  Date:         September 21, 2020
19                                                Time:         11:00 a.m.
                                                  Courtroom:    5A
20                                                Location:     First Street Courthouse
                                                                350 West First Street
21                                                              Los Angeles, California
22
23                                 NOTICE OF MOTION
24          Please take notice, the United States of America, by and through its
25    counsel of record hereby move to preclude Defendant from (1) calling Dr.
26    Cheryl Arutt as a witness, or (2) discussing, arguing, presenting evidence, or
27    eliciting testimony concerning the amount of the FBAR penalty.
28          Pursuant to the Court’s Seventh Order Continuing Trial and Other
                                              1
     Case 2:17-cv-01652-MWF-JC Document 74 Filed 08/10/20 Page 2 of 5 Page ID #:2323




 1    Dates, document number 69, the United States’ motion in limine will be
 2    heard at the pre-trial conference at the date and time listed above, and an
 3    opposition, if any, is due August 24, 2020.1 This motion is made following
 4    the conference of counsel pursuant to L.R. 7-3 which took place on June 10,

 5    2020.

 6
                                 MEMORANDUM OF LAW
 7
      1. Testimony of Dr. Cheryl Arutt should be excluded because she was not
 8
      designated as an expert and Defendant did not provide an expert report
 9
      within the time required by the Court’s order.
10
11
              During the year 2008, Defendant had signature authority for a foreign
12
      bank account with Leumi Bank – Luxembourg S.A. with an account number
13
      ending in 6002. See Court’s Order, document number 61, page 4. For tax
14
      year 2008, Defendant was required to file a Report of Foreign Bank and
15
      Financial Accounts (“FBAR”) on June 30, 2009. Id. at 7. She failed to do so.
16
      Id. The only dispute in this matter is whether Defendant’s failure to timely
17
      file an FBAR disclosing her foreign accounts was willful. Id. at 11.
18
              In support of her claim that she did not act willfully, Defendant has
19
      alleged that during her marriage to Saeed Cohen, he was in charge of all the
20
      financial affairs of the couple, and that Defendant was subjected to physical,
21
      mental, and emotional abuse by him during their marriage. At trial,
22
      Defendant intends to call as a witness, Dr. Cheryl Arutt, a psychologist, to
23
      give an opinion that Defendant suffered violence and abuse during her
24
      marriage, and that Defendant was suffering from post-traumatic stress
25
      disorder (“PTSD”) at the time Dr. Arutt examined her in 2013 during
26
27
      1 All references to document numbers refer to the ECF document numbers
28
      for this case, docket number CV 17-1652 MWF (JCx).
                                           2
     Case 2:17-cv-01652-MWF-JC Document 74 Filed 08/10/20 Page 3 of 5 Page ID #:2324




 1    Defendant’s divorce proceedings after she separated from Saeed Cohen in
 2    2010. See document number 58, page 30. However, because Defendant has
 3    not previously disclosed Dr. Arutt as an expert witness as required by
 4    Federal Rules of Civil Procedure (“FRCP”) 26(a)(2)(A) and (D), and has not
 5    disclosed an expert report as required by FRCP 26(a)(2)(B) the and the
 6    Court’s Scheduling Order (document number 30), Dr. Arutt should be
 7    excluded as a witness in the case. Further, because Dr. Arutt’s generalized
 8    testimony will not be helpful to the jury, Dr. Arutt’s should be excluded
 9    under the Daubert standard. See Daubert v. Merrell Dow Pharmaceuticals,
10    509 U.S. 579, 597 (1993); see also Fed. R. Evid. 702.
11          On March 21, 2018, the Court entered its Order re Jury Trial,
12    document number 30, which set August 13, 2018 as the deadline for initial
13    expert disclosures, and February 8, 2019 as the expert discovery cut-off.
14    Although other scheduling dates were extended, these dates were not.
15    Defendant has not disclosed any experts and has not proffered any expert
16    reports as required by the Court’s scheduling order and Rule 26 of the
17    Federal Rules of Civil Procedure. According to FRCP 26(a)(2)(D), with
18    regard to the timing of expert disclosures, a party must make these
19    disclosures at the time and sequence that the court orders. Moreover, in the
20    case of retained experts, expert disclosure must be accompanied by a written
21    report prepared and signed by the expert. See FRCP 26(a)(2)(B). Here,
22    because Defendant has not disclosed Dr. Arutt as an expert and has not
23    delivered a written report signed by Dr. Arutt, her testimony should be
24    excluded.
25          Further, under the Daubert standard, testimony by Dr. Arutt will not
26    be helpful to the jury and therefore should not presented. Presumably, Dr.
27    Arutt would testify that in 2013 Defendant suffered from PTSD caused by
28    abuse suffered during her marriage. This testimony, however, will not help
                                              3
     Case 2:17-cv-01652-MWF-JC Document 74 Filed 08/10/20 Page 4 of 5 Page ID #:2325




 1    the jury decide whether Defendant was reckless or willfully blind with
 2    respect to her 2008 FBAR filing requirement. At best, this testimony is
 3    generalized and is neither specific to the 2008 timeframe nor is it specific as
 4    to Defendant’s tax return and FBAR filing obligations. Generalized non-
 5    specific testimony will not aid the jury here. Further, Defendant is best able
 6    to describe how the circumstances of her marriage affected her ability to
 7    meet her filing obligations, and the jury is able to evaluate that evidence
 8    without the aid of expert testimony. For these reasons too, Dr. Arutt’s
 9    testimony should be excluded.
10
11    2. Evidence of the amount of the FBAR penalty should be excluded as it is
12    not relevant to the issue of willfulness and including it will unfairly
13    prejudice the jury.
14
15          On March 5, 2015, the IRS assessed an FBAR penalty in the amount of
16    $1,549,849 against Defendant for her willful failure to report her interest in
17    a foreign financial account as required by 31 U.S.C. § 5314 for tax year 2008.
18    See document number 61, page 8. The amount of the penalty is not in
19    dispute and will not be an issue for the jury to decide. Accordingly, the
20    amount of the penalty should be excluded from trial. Evidence is relevant if
21    “it has any tendency to make a fact more or less probable than it would be
22    without the evidence” and “the fact is of consequence in determining the
23    action.” Fed. R. Evid. 401. Irrelevant evidence is not admissible. Fed. R.
24    Evid. 402. The penalty amount is not relevant to the issue of willfulness.
25          Further, the amount of the penalty is substantial and may unfairly
26    prejudice the jury or confuse the issue by suggesting that the amount of the
27    penalty is relevant to the issue of willfulness. The penalty amount does not
28    affect whether Defendant willfully (by recklessness or willful blindness)
                                              4
     Case 2:17-cv-01652-MWF-JC Document 74 Filed 08/10/20 Page 5 of 5 Page ID #:2326




 1    failed to file a 2008 FBAR. Admitting any discussion of the penalty at trial
 2    will unfairly prejudice the government’s case, and should be excluded under
 3    Federal Rule of Evidence 403. It is well settled that the trial court should
 4    exclude evidence that may cause the jury to improperly consider matters
 5    outside their charge. On this point, the Supreme Court has found that
 6    “[i]nformation regarding the consequences of a verdict is therefore irrelevant
 7    to the jury’s task.” See Shannon v. United States, 512 U.S. 573, 579 (1975).
 8    “Moreover,” the Supreme Court observed, “providing jurors sentencing
 9    information invites them to ponder matters that are not within their
10    province, distracts them from their factfinding responsibilities, and creates
11    the strong possibility of confusion.” Id. For this reason too, the penalty
12    amount should be excluded.
13
14                                     CONCLUSION
15          For the reasons set forth herein, the government’s motion in limine
16    should be granted and testimony of Dr. Arutt and evidence of the penalty
17    amount should be excluded from trial.
18
19                                 Respectfully submitted,
20
                                   NICOLA T. HANNA
21                                 United States Attorney
22                                 THOMAS D. COKER
                                   Assistant United States Attorney
23                                 Chief, Tax Division
24
25
      Dated: August 10, 2020       /s/
26                                 GAVIN L. GREENE / ROBERT F. CONTE
27                                 Assistant United States Attorneys
                                   Attorneys for the United States of America
28
                                              5
